DETAILED ACTION
This is in response to the application and preliminary amendment filed 29 December 2020, which is a § 371 national stage entry of PCT/IN2018/050431 filed 2 July 2018.
As a result of the amendment claims 1 - 21 are amended and claim 22 is cancelled. Therefore claims 1 - 21 are currently pending in the application. Claims 1, 11 and 21 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2021 is being considered by the examiner.
Specification
The preliminary amendment filed 29 December 2020 to the Specification is accepted.
 Claim Objections
Claim 11 objected to because of the following informalities:
Regarding claim 11, the claim recites “the request comprises comprising a Central Processing Unit “CPU”…” (li 3-4 of claim). This duplicated word appears to be a typographical error and will be examined as “the request  comprising a Central Processing Unit “CPU”…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim depends on claim 1 and recites the limitation “the first threshold” and “the second threshold” in line 2.  There is insufficient antecedent basis for the limitation.  It appears the claim intends to refer to the first threshold value and second threshold value recited in claim 2.The Examiner suggests that claim 10 may have been intended to depend on claim 2, and will be examined as such.
In addition, the limitation of "one of the first threshold” is unclear if there are more than one first threshold.     
Further, the limitation “the first threshold is the second threshold” is unclear and appear to be attempt to negate the either the first or the second threshold.   It appears the claim intended to state that the first and second thresholds are of the same value.    
Regarding claim 20, the claim depends on claim 11 and is rejected under a similar rational as regarding claim 10 above.
Correction/clarification required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 11 - 20, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to “A software switch”. This is described in Fig 6 and Specification, p 11, li 5 - 22, with open-ended language, including “software units” (p 11, li 19) and “a computer program” (li 12). Thus, “software switch” is given the plain meaning of a computer program and claim is directed to computer software. Dependent claims 12 - 20 do not include further limitations that describe more than computer software. Computer software per se does not fit within recognized categories of statutory subject matter.
Regarding claim 21, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, the broadest reasonable interpretation of “computer storage medium" covers transitory propagating signals, which are non-statutory. The applicant describes a computer readable medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see page 15, li 13 - 18).  The words “memory”, “storage” and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim to read as a “non-transitory computer storage medium”. Such an amendment is not considered new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 2, 5, 10 - 12, 15 and 20 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meirosu et al. (WO 2018/013023 A1; 18 January 2018; hereinafter “Meirosu”).
Regarding claim 1, Meirosu teaches a method, performed by a software switch, [Fig 2a, items 220a-22b (vSwitch) and 230 containing 231 prediction engine] the method comprising: [Fig 2d]
receiving, from a node deploying a virtual machine, a request for a virtual port to be polled by the virtual machine, the request comprising a Central Processing Unit "CPU" identity identifying a CPU  on which the virtual machine executes, [¶ [00044] teaches a prediction engine that “estimates the compute resource (CPU) utilization associated with processing the traffic” which requires that the CPU associated with the traffic must be identified] the request comprising an indication of a clock frequency at which the CPU is set to operate; [When a new application/service/VNF 211 a, 211 b, 211 c is to be deployed on the server, information regarding service constraints (service time and or QoS) as well as an initial energy consumption estimation model may be configured in the prediction engine 231. Furthermore, a NIC driver (not shown) in the virtualisation manager 230 may be configured to collect statistics and inform the prediction engine 231 regarding the arrival of traffic for the particular VNF instance 211 a, 211 b, 211 c. Thus, the prediction engine 231 may query specific network statistics in a privileged domain containing one or more virtual switches 220a, 220b in order to match with configured constraints.¶ [00045]; initial energy consumption module is an indication of a clock frequency, as described with DVFS (¶ [0002]). ]
determining  a number of packets in a queue associated with the virtual port; and [¶ [00026] teaches determining “the number of packets” in a queue relating to various services. ¶ [00042] further teaches determining the number of packets received.]
 adjusting the clock frequency of the CPU based on the number of packets in the queue. [¶ [0026] teaches predicting compute resource utilization based on the packets in the queue. ¶ [00027] teaches determining the “voltage and frequency for one or more processors based on the predicted amount of compute resource utilization.” ¶ [00028] teaches applying “the determined voltage and frequency to the one or more processors”.]
Regarding claim 2, Meirosu teaches the method of claim 1, and further teaches the adjusting  of the clock frequency comprises adjusting the clock frequency of the CPU  based on the number of packets in the queue by decreasing the frequency when the number of packets in the queue is less than a first threshold value for indicating low load at the virtual machine and by increasing the frequency when the number of packets in the queue is greater than a second threshold value for indicating high load at the virtual machine. [¶ [00052], p 13 - 14, pseudocode of “function dvfs_speed”, li 24 - 27 teach comparing tasks to a first threshold (“down_threshold”) to decrease the processor frequency and a second threshold (“up_threshold”) to increase processor frequency.]
Regarding claim 5, Meirosu teaches the method of claim 1, and further teaches polling physical ports of the software switch to obtain one or more packets destined to the virtual machine; determining the virtual port to be polled by the virtual machine, and  pushing  the obtained one or more packets to the queue of the determined virtual port. [¶ [00046] teaches the operation of the virtual switches (Fig 2a, 220a and 220b) to connect packets between virtual NICs to a physical NIC (260) in order to connect various virtual machines (210a-210c) to a physical network.]
Regarding claim 10, Meirosu teaches the method of claim 2, [see note of claim dependency above] and further teaches one of the first threshold is different from the second threshold, and the first threshold is the second threshold. [¶ [0052], pseudocode lines 24-28 teach an up_threshold and down_threshold that are independent of each other, thus may be either the same or different.]
Regarding claim 11, Meirosu teaches a software switch configured to perform the method recited in claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 12, 15 and 20, the claims depend on claim 11 and recite the limitations of claims 2, 5 and 10 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Regarding claim 21, Meirosu teaches a computer storage medium storing an executable computer program comprising computer readable code units which, when executed on a software switch cause the software switch to perform a method comprising: [¶ [0071] teaches a computer readable medium to store an executable program to perform a method]
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 - 4 and 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirosu.
Regarding claim 3, Meirosu teaches the method of claim 2. While Meirosu does not specifically teach a first clock frequency indicating a lower limit for the clock frequency, Meirosu teaches “Analogously, if too low a voltage or too low a frequency is applied, the one or more processors will not be able to process the services related to the packets (at least not in time), wherein the service(s) may risk being delayed or unsatisfactorily performed.” (¶ [00027])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the clock until it is at a lower limit for the clock frequency in order to avoid services relating to the packets being delayed or unsatisfactorily performed due to a frequency that is too low.
 Regarding claim 4, Meirosu teaches the method of claim 2. While Meirosu does not specifically teach a second clock frequency indicating an upper limit for the clock frequency, Meirosu teaches “Consequently, if too high a voltage or too high a frequency is applied, the one or more processors will process the services related to the packets but at a unnecessarily high power consumption.” (¶ [0027]) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the clock until it is at an upper limit for the clock frequency in order to avoid an unnecessarily high power consumption.
Regarding claims 13 and 14, the claims depend on claim 11 and recite the limitations of claims 3 and 4 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Claim(s) 6 - 9 and 16 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirosu in view of Elnozahy et al. (U.S. PGPub 2004/0123169; Jun. 24, 2004; hereinafter “Elnozahy”).
Regarding claim 6, Meirosu teaches the method of claim 1. While Meirosu teaches a DVFS governor that may query a current workload and predicted power usage at any time (¶ [00052]), Meirosu does not specifically teach adjusting the clock frequency at regular intervals.
However, in the related art of handling device requests through adaptive polling (¶ [0002]), Elnozahy teaches the adjusting of the clock frequency is performed at regular intervals. [Fig 3, idle poll loop 105, ¶ [0032] teaches a poll loop that repeatedly polls for device activity. ¶ [0034] teaches that is used to determine when the device may go to an idle state.]
Elnozahy further teaches that polling avoids performance degradation (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the polling of Elnozahy with the method of Meirosu to achieve a method for adjusting a clock frequency at regular intervals for the benefit of avoiding performance degradation.
Regarding claim 7, the combination of Meirosu/Elnozahy teaches the method of claim 6, and Elnozahy in the combination further teaches the adjusting of the clock frequency is performed at regular intervals based on a number of times the polling  of the physical ports has been performed. [When the ISR completes, an activity counter is incremented and control is passed to an Adaptation routine 106. If no device activity is detected, an inactivity counter is incremented and control is passed to the Adaptation routine 106. (¶ [0033])]
Regarding claim 8, the combination of Meirosu/Elnozahy teaches the method of claim 6, and Elnozahy in the combination further teaches the adjusting  of the clock frequency is performed at regular intervals according to a time interval. [device status is periodically checked (¶ [0032])]
Regarding claim 9, Meirosu teaches the method of claim 5. While Meirosu teaches determining load based on the number of packets, [Fig 1a, steps 110-140] Meirosu does not specifically teach after each time the polling of the physical port has been performed and when the number of packets in the queue is less than a third threshold value for indicating low load since last time the adjusting of the clock frequency was performed, incrementing a low load counter.
However, in the related art of handling device requests through adaptive polling (¶ [0002]), Elnozahy teaches after each time the polling of the physical port has been performed and when the number of packets in the queue is less than a third threshold value for indicating low load since last time the adjusting of the clock frequency was performed, incrementing a low load counter. [If no device activity is detected, an inactivity counter is incremented and control is passed to the Adaptation routine 106. (¶ [0033]); ¶ [0033]-[0034] teaches incrementing an inactivity counter based on a threshold of no activity]
Elnozahy further teaches that this “serves to keep the system in the sleep state as much as possible” (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the inactivity counter of Elnozahy with the method of Meirosu to achieve a method in which a low load counter is incremented based on a low load threshold for the benefit of keeping the system in the sleep state as much as possible.
Regarding claims 16 - 19, the claims depend on claim 11 and recite the limitations of claims 6 - 9 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186